                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


DOROTHY RENEE JACKSON

               Plaintiff,                                  Case No.: 8:19-cv-01009-TDC

v.

JTM CAPITAL MANAGEMENT, LLC
WEINBERG MEDIATION GROUP LLC
ROYAL ASSET MANAGEMENT, INC.

               Defendants.


                       DEFENDANTS' RESPONSE TO THE COURT'S
                       STANDING ORDER CONCERING REMOVAL

       Pursuant to the Court's Order dated April 4, 2019 (Doc. 4), Defendant JTM Capital

Management, LLC ("JTM"), by and through its undersigned attorneys hereby notifies this Court

and all parties of the following:

       1.      JTM Capital Management, LLC was served on March 11, 2019. Defendant Royal

Asset Management, LLC was served on March 11, 2019. JTM is unsure when or if Defendant

Weinberg Mediation Group LLC was served with process.

       2.      The subject matter was removed on the basis of a federal question.

       3.      Upon information and belief, removal occurred within 30 days of which the first

Defendant was served.

       4.      Not applicable.

       5.      All Defendants have expressly consented to the removal of the subject action. The

subject statement was presented to Defendants Royal Asset Management, Inc. and Weinberg

Mediation Group, LLC who have expressly approved same.



                                               1
DATED:         April 9, 2019

                                       BRAULT GRAHAM, LLC

                                       /s James M. Brault
                                       James M. Brault (Bar No. 03943)
                                       101 S. Washington Street
                                       Rockville, MD 20850
                                       P: 301-424-1060
                                       F: 301-424-7991
                                       E: jmb@braultgraham.com
                                       Attorneys for Defendant JTM Capital Management, LLC

                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of April, 2019, I cause a true and accurate copy of the

foregoing to be e-filed and served via ECF e-filing system on:

       Ingmar Bancroft Goldson
       The Goldson Law Office
       1734 Elton Road, Suite 210
       Silver Spring, MD 20903

       Emanwel Josef Turnbull
       The Holland Law Firm PC
       914 Bay Ridge Road, Suite 230
       Annapolis, MD 21401
       Attorneys for Plaintiff

       I further certify that on this 9th day of April, 2019, I caused a copy of the foregoing to be

sent by first-class mail, postage prepaid, to:

       Weinberg Mediation Group LLC
       3380 Sheridan Drive, Suite 133
       Amherst, NY 14226
       Defendant

       Royal Asset Management, Inc. by
       Capital Administrations, LLC
       1712 Pioneer Avenue, Suite 115
       Cheyenne, WY 8200l
       Defendant
                                                 /s James M. Brault
                                                 James M. Brault (Bar No. 03943)

                                                    2
